 In the Matter Of UNITED STATES GYPSUM COMPANYandDISTRICT 50,.UNITED MINE WORKERS OF AMERICACase No. 5-R-174,5.-Decided November 07, 1944Mr. H. D. Decker,of Plasterco, Va., andMr. K. R. Eckrote,of Chi-cago,Ill., for the Company.Mr. J. Carl Bwnch,of Kingsport, Tenn., andMr. James Patrick,ofNorth Holston, Va., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by District 50, United Mine Workers ofAmerica, herein called the Union, alleging that a question affecting:commerce had arisen concerning the representation of employees ofUnited States Gypsum Company, Plasterco, Virginia, herein called the-Company, the National Labor Relations Board provided for an ap-propriate hearing upon due notice before George L. Weasler, TrialExaminer.Said hearing was held at Marion, Virginia, on November16, 1944.The Company and the Union appeared, participated, andwere afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues..During the course of the hearing the Company moved that all it&employees in the armed forces of the United States be permitted to.vote in any election that might be directed as a result of this proceeding.The Trial Examiner reserved ruling thereon.The motion is herebygranted as limited in Section V,infra.The Trial Examiner's rulings,made at the hearing are free from prejudicial error and are herebyaffirmed.All parties were afforded opportunity to file briefs withthe Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYUnited States Gypsum Company is an Illinois corporation with its,principal place of business at Chicago, Illinois.We are- here con-59 N. L. R.. B, No. 115.589, 590DECISIONS OF NA1IONAL LABOR RELATIONS BOARDcerned with its plant at Plasterco, Virginia, where it is engaged inthe manufacture of plaster board,, wall board, wall plaster, and landplaster.The Company purchased raw materials for use at its Plas-terco plant during 1943 valued in excess of $50,000, approximately 80percent of which was shipped to it from points outside the State ofVirginia.During the same period the'Company produced productsvalued in excess of $50,000, about 60 percent of which was shippedto points outside the State of Virginia,The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II. THE ORGANIZATION INVOLVEDDistrict 50, United Mine Workers of America, is a labor organiza-tion admitting to membership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize the Union as the exclusive col-lective bargaining representative of its employees because it doubtsthat the Union represents a majority.A statement of a Field Examiner of the Board, introduced into evi-'dence at the hearing, indicates that the Union represents a substantialnumber of employees in the unit hereinafter found to be appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union urges that all production and maintenance employees atthe Plasterco plant of the Company, including inspectors and labora-tory assistants, but excluding commissary and clerical employees,watchmen, technical employees, chemists, engineers, superintendents,foremen, and any other supervisory employees, constitute an appro-priate unit.The only controversy with respect to the unit concernsthe chief electrician.The Company employs one person classified as chief electrician.Heworks under the supervision of the master mechanic and has one helper.He spends his entire working time performing manual duties and hisrelationship to his helper is that of journeyman to helper rather thansupervisor to subordinate.We shall include him in the unit.We find that all production and maintenance employees at the Plas-terco plant of the Company, including inspectors, laboratory assistants,'The Field Examiner reported that the Union presented 94 membership cards. Thereare approximately 228 employees in the appropriate unit. UNITED STATES GYPSUM COMPANY591.tnd the chief electrician, but excluding commissary and clerical em-ployees, watchmen, technical employees, chemists, engineers, super-intendents, foremen, and any other supervisory employees with au-thority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the questions concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein,subject to the limitations and additions set forth inthe Direction.The Company contends that its employees presently in the armedforces of the United States should be afforded an opportunity to vote.We are not unmindful of the fact that employees on military leaveretain their status as employees and,therefore,have a real interest inthe choice of a bargaining representative.For this reason, our Direc-tion of Election will.provide, as has been the case in the past, thatthose who appear at the polls in the election shall be allowed to voteif otherwise eligible.However, the Company urges that, to assure anopportunity for all employees in the armed forces to vote, a provisionshould be included in the Direction of Election requiring,the RegionalDirector to mail ballots to each such employee.We find such a sug-'gestion to be unfeasible for the reasons stated inMatter of Mine SafetyAppliance Co.,55 N. L. R. B. 1190.When it is determined that servicemen have returned to their employment in sufficient numbers so thatthey comprise a substantial percentage of the employees in an appro-priate unit in which we have certified a collective bargaining repre-sentative',a new petition for the investigation and certification of abargaining agent may be filed with the Board. In this manner, em-ployees in the armed forces,who were unable to cast a vote,will beafforded an opportunity to affirm or change the bargaining agent se-lected in their absence.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with United States618683-45-voL 59-39 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDGypsum Company, Plasterco,Virginia,an election by secret ballotshall be conducted as early as possible,but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Fifth Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Sections 10 and 11,of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction,including employees who did not work duringthe said pay-roll period because they were ill or on vacation or tem-porarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls,but ex-cluding any who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the election,to deter-mine whether or not they desire to be represented by District 50, UnitedMine Workers of America, for the purposes of collective bargaining.